
	
		II
		109th CONGRESS
		2d Session
		S. 2736
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2006
			Mr. Craig (for himself
			 and Mr. Akaka) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans
		  Affairs to establish centers to provide enhanced services to veterans with
		  amputations and prosthetic devices, and for other purposes.
	
	
		1.Amputation and prosthetic
			 rehabilitation centers for veterans
			(a)Establishment
				(1)In
			 generalThe Secretary of
			 Veterans Affairs shall establish not less than five centers to provide
			 rehabilitation services to veterans with amputations or prosthetic
			 devices.
				(2)PurposeThe purpose of each center established
			 pursuant to 
			 paragraph (1) are—
					(A)to provide regional clinical facilities of
			 the Department of Veterans Affairs with special expertise in prosthetics,
			 rehabilitation with the use of prosthetics, treatment, and coordination of care
			 for veterans who have an amputation of any functional part of the body;
			 and
					(B)to provide information and supportive
			 services to all facilities of the Department of Veterans Affairs concerning the
			 care and treatment of veterans with a prosthetic device.
					(3)DesignationEach center established pursuant to
			  paragraph
			 (1) shall be known as an Amputation and Prosthetic
			 Rehabilitation Center (in this section referred to as a
			 Center).
				(b)Geographic
			 distributionIn identifying
			 appropriate facilities for the location of the Centers established pursuant to
			  subsection
			 (a), the Secretary shall ensure, to the maximum extent
			 practicable, that such Centers are geographically located so as to be
			 accessible to as many veterans as possible in the United States.
			(c)Staff and
			 resourcesEach Center shall
			 include the following:
				(1)A modern, well-equipped, and appropriately
			 certified laboratory facility capable of providing state-of-the-art and complex
			 prosthetic devices to all veterans with an amputation, including veterans with
			 an amputation incurred in Operation Iraqi Freedom or Operation Enduring
			 Freedom.
				(2)Certified and experienced prosthetists,
			 including prosthetists with certifications in new fabrication
			 techniques.
				(3)An accredited Physical Medicine and
			 Rehabilitation (PM&R) service with staff who are well-trained in current
			 prosthetic services and emerging trends for treatment of amputations.
				(4)A modern gait laboratory, permanently
			 located within such Center.
				(d)No duplication
			 of services of Polytrauma Centers
				(1)In
			 generalThe Secretary shall,
			 to the extent practicable, ensure that the services provided by the Centers
			 established pursuant to
			  subsection
			 (a) do not duplicate the services provided by the polytrauma
			 centers of the Department of Veterans Affairs designated as Tier I or Tier II
			 Polytrauma centers.
				(2)ConstructionParagraph (1) shall
			 not be construed to prohibit the location of a Center so as to facilitate the
			 ready support of a polytrauma center, referred to in that paragraph.
				
